Citation Nr: 0507907	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 1977 to May 1978.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Competent medical evidence has been presented that 
etiologically links the veteran's major depressive disorder 
with her military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
service-connection for major depressive disorder is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, the Board is 
granting the veteran's claim seeking entitlement to service 
connection for major depressive disorder.  No additional 
evidence is required to make a determination as to this 
issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The medical evidence in the claims file includes service 
medical records dated from November 1976 to May 1978.  The 
veteran's entrance examination in November 1976 noted no 
psychiatric or psychological problems.  A clinical record 
dated in February 1978 indicates that the veteran reported a 
depressed mood, and appeared tearful and anxious to the 
examiner.  A note dated in March 1978 indicates that the 
veteran overdosed on Valium.  A treatment report dated in 
April 1978 indicates that the veteran was admitted to a 
psychiatric unit for evaluation after reporting suicidal 
ideation to her parents and her Captain.  After admission, 
the veteran denied suicidal ideation and reported that she 
wanted to be in the hospital because she did not like her 
job.  A mental status examination was administered and found 
that the veteran's mental status was within normal limits.  
While at the psychiatric unit, the veteran made frequent 
complaints of a depressive mood and low self-esteem.  The 
veteran also claimed to have attempted suicide by slashing 
her wrists, and the examining physician found superficial 
incisions on each wrist.  The examining physician at the 
psychiatric unit noted that the veteran never manifested any 
physical signs of depression during her stay, and diagnosed 
her with an immature personality disorder.  A treatment 
report dated in April 1978 noted that the veteran experienced 
wide variations in mood.  At the veteran's separation 
examination in April 1978, the examining physician indicated 
that the veteran attempted suicide in 1978 and experienced 
depression and nervousness. 

Post-service treatment reports dated in February 1980 from 
the Saint Joseph's Hospital are included in the claims 
folder.  These reports indicate that the veteran was admitted 
because of anxiety and depression.  In the report, the 
veteran claimed that she had felt chronically depressed and 
anxious for the past two and a half years.  The mental status 
examination indicated that the veteran was anxious in 
appearance, and had the somatic symptoms of depression.  The 
discharge diagnosis indicated that the veteran had depressive 
neurosis.

The evidence of record includes a VA medical record dated in 
March 2002.  In the report, the examining psychologist 
indicated that the veteran felt she became depressed 
approximately four months after entering service.  The 
veteran also took a personality test that revealed an 
schizotypal personality.  The examiner indicated that major 
depression was prominent as a severe syndrome and assigned 
the veteran a Global Assessment of Function (GAF) score of 
45.  

A lay statement from the veteran's parents was received in 
April 2002.  The veteran's parents indicated that she did not 
experience depression before she entered service, and that 
after service she was taken to the family doctor and 
eventually admitted to a hospital for treatment. 

The record also contains treatment records from the Orlando 
VA Medical Center dated between January 2003 and April 2003.  
A medical record dated in January 2003 indicates that the 
veteran's depression was chronic and appears to have started 
in service.  Additionally, the examiner indicated that the 
veteran has needed treatment for depression her whole life, 
and that the diagnosis of immature personality disorder in 
service was incorrect.  In the examiner's opinion, a more 
suitable diagnosis would have been major depressive disorder.  

A VA medical record dated in April 2003 indicates that the 
veteran's problems started in service and that she is 
currently chronically depressed.  At that time, the examining 
physician diagnosed the veteran with a depressive disorder 
accompanied by psychotic features.  

The record contains a VA treatment report dated in November 
2003.  The examiner diagnosed the veteran with major 
depressive disorder, and assigned her a GAF score of 50.  
Additionally, the examiner found the veteran to be alert and 
responsive, but tearful.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Following a longitudinal review of the entire claims folder, 
the evidence shows that the veteran experienced depression in 
service, and very soon after her discharge from active 
service was hospitalized for and diagnosed with depressive 
neurosis.  Furthermore, the veteran's separation examination 
indicated that during service she had attempted suicide (in 
1978) and experienced nervousness and depression.  The 
separation examination is supported by the service medical 
records that show that the veteran overdosed on Valium in 
March 1978, and that she was hospitalized in April 1978 with 
complaints of depression.  Although the veteran was formally 
diagnosed with an immature personality disorder in service, 
the remainder of the evidence submitted by the veteran 
supports the contention that she experienced chronic 
depression starting in service and continuing to the present 
day.  Therefore, the Board finds that the veteran did develop 
chronic depression during service, and is therefore entitled 
to service connection for her major depressive disorder.

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  The 
Court pointed out in Gilbert that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's major depressive disorder is the result of her 
military service, and service connection is granted.  


ORDER

Service connection for major depressive disorder is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


